


109 HR 5626 IH: To designate the facility of the United States Postal

U.S. House of Representatives
2006-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5626
		IN THE HOUSE OF REPRESENTATIVES
		
			June 15, 2006
			Mr. Marchant (for
			 himself, Mr. Barton of Texas,
			 Mr. Bonilla,
			 Mr. Brady of Texas,
			 Mr. Burgess,
			 Mr. Carter,
			 Mr. Conaway,
			 Mr. Cuellar,
			 Mr. Culberson,
			 Mr. Doggett,
			 Mr. Edwards,
			 Mr. Gohmert,
			 Mr. Gonzalez,
			 Ms. Granger,
			 Mr. Al Green of Texas,
			 Mr. Gene Green of Texas,
			 Mr. Hall, Mr. Hensarling, Mr.
			 Hinojosa, Ms. Jackson-Lee of
			 Texas, Ms. Eddie Bernice Johnson of
			 Texas, Mr. Sam Johnson of
			 Texas, Mr. McCaul of
			 Texas, Mr. Neugebauer,
			 Mr. Ortiz,
			 Mr. Paul, Mr. Poe, Mr.
			 Reyes, Mr. Sessions,
			 Mr. Smith of Texas, and
			 Mr. Thornberry) introduced the
			 following bill; which was referred to the Committee on Government
			 Reform
		
		A BILL
		To designate the facility of the United States Postal
		  Service located at 802 South Carrier Parkway in Grand Prairie, Texas, as the
		  Alexander McRae Dechman Post Office Building.
	
	
		1.Alexander McRae Dechman Post
			 Office Building
			(a)DesignationThe facility of the United States Postal
			 Service located at 802 South Carrier Parkway in Grand Prairie, Texas, shall be
			 known and designated as the Alexander McRae Dechman Post Office
			 Building.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the Alexander
			 McRae Dechman Post Office Building.
			
